Citation Nr: 1021397	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-39 786	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for thyroid lobectomy residuals with a history of a 
right thyroid nodule and dysphagia for the period from 
October 18, 2005, to April 6, 2006.

2.  Entitlement to a disability rating in excess of 10 
percent for thyroid lobectomy residuals with a history of a 
right thyroid nodule and dysphagia for the period from April 
7, 2006, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1962 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The file was subsequently transferred 
to the jurisdiction of the Reno, Nevada RO.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in February 2008.  A transcript of the 
hearing is of record.

The case was remanded by the Board in September 2008 for 
additional development.  A review of the record indicates 
that the Board's directives have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received.  In May 2010, the 
Veteran, through his representative, submitted a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2009).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible 
for his thyroid lobectomy residuals with a history of a right 
thyroid nodule and dysphagia, he has not submitted evidence 
of unemployability, or claimed to be unemployable.  In this 
regard, although the Veteran testified in February 2008 that 
he felt incapable of working from April 2006 to December 
2007, the evidence shows that he has been retired since the 
1990s due to age or eligibility.  The record does not 
indicate that the Veteran has claimed that he is unemployable 
because of his disability.  Therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  


FINDINGS OF FACT

1.  From October 18, 2005, to April 6, 2006, the Veteran's 
thyroid lobectomy residuals with a history of a right thyroid 
nodule and dysphagia was manifested by moderate to severe 
dysphagia, which was analogous to moderate stricture of the 
esophagus; and, there is no evidence that the stricture 
permitted liquids only.

2.  Since April 7, 2006, the Veteran's thyroid lobectomy 
residuals with a history of a right thyroid nodule and 
dysphagia is manifested by fatigability, continuous 
medication required for control, and weight gain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
thyroid lobectomy residuals with a history of a right thyroid 
nodule and dysphagia from October 18, 2005, to April 6, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7203 (2009).

2.  The criteria for a rating in excess of 10 percent for 
thyroid lobectomy residuals with a history of a right thyroid 
nodule and dysphagia since April 7, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.114, 4.119, Diagnostic Codes 7203, 7903 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

Specifically regarding VA's duty to notify, letters sent to 
the Veteran in May 2002, December 2006, April 2007, and 
November 2008 apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the Veteran was apprised of these criteria 
in correspondence dated in December 2006.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOC) reporting the results of its 
reviews of the issues on appeal and the text of the relevant 
portions of the VA regulations.

The Veteran was notified in correspondence dated in December 
2006 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  Although the complete notice was not provided 
until after the RO initially adjudicated the Veteran's 
increased rating claim, the claim was properly re-adjudicated 
in December 2007, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, and secured examinations in 
furtherance of his claim.  With a release from the Veteran, 
the RO requested medical records from Dr. I. in May 2007; no 
response was received.  The Veteran contends that he 
submitted a statement from Dr. I. to VA.  The Court of 
Appeals for Veterans Claims (Court) has applied a presumption 
of regularity to all manner of VA processes and procedures.  
See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In 
applying this legal principle to the present instance, the 
presumption of regularity applies to VA's actions following 
receipt of a claim.  It is presumed that VA properly 
processed all claims submitted by the Veteran or his 
representative, including affixing evidence of the date of 
receipt by VA, and associating the claim with the claims 
folder.  Clear evidence is required to rebut the presumption 
of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. 
App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

In reviewing the evidence of record, the Board finds that the 
presumption of regularity has not been rebutted.  Although 
the Veteran contends that he submitted a letter from Dr. I., 
the claims file does not contain a copy of that letter, nor 
is there any indication that such a letter was sent.  Without 
evidence to the contrary and with the presumption of 
regularity of the official acts of public officers, the Board 
must conclude that any mail sent to the RO would have been 
received and associated with the claims file.  See Marciniak 
v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the 
Veteran's assertion that he sent a letter from Dr. I is not 
sufficient to rebut the presumption of regularity in the 
administrative process.  Given the paucity of collaborative 
evidence, the Board does not find the Veteran's assertions to 
be credible.  Additionally, the Veteran indicated that Dr. I. 
performed blood work and concurred that he needed to be on 
thyroid medication.  As will be shown below, the Board does 
not contest that the Veteran takes medication; numerous 
treatment records show that.  The Veteran has not contended 
that any statements from Dr. I. contain information that is 
not already in the claims file.  Accordingly, the Board finds 
that a remand for the RO to again try to obtain records from 
Dr. I. is not necessary.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating issues were obtained 
in February 2007 and in October 2007.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the February 2007 and October 2007 VA opinions 
obtained in this case were sufficient, as they consider the 
statements of the appellant, provide explanations for the 
opinions stated, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the rating issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran contends that he is entitled to higher ratings 
for his service-connected lobectomy residuals with a history 
of a right thyroid nodule and dysphagia, rated as 30 percent 
disabling from October 18, 2005, to April 6, 2006, and as 10 
percent disabling thereafter.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Consequently, the 
Board will evaluate the Veteran's claim as it was staged by 
the RO, that is, from October 18, 2005, the date that the 
Veteran met with Dr. P.S. and from April 7, 2006, the day 
after the Veteran underwent his lobectomy.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Veteran's lobectomy residuals with a history of a right 
thyroid nodule and dysphagia has been rated by analogy under 
38 C.F.R. § 4.114, Diagnostic Code 7203 for stricture of the 
esophagus for the period of October 18, 2005, to April 6, 
2006, and under 38 C.F.R. § 4.119, Diagnostic Code 7903 for 
hypothyroidism thereafter.  

October 18, 2005, to April 6, 2006

Under Diagnostic Code 7203, a 30 percent rating is for 
application when the stricture is moderate.  A 50 percent 
rating is for application when the stricture is severe, 
permitting liquids only.  An 80 percent rating is for 
application with permitting passage of liquids only, with 
marked impairment of general health.  38 C.F.R. § 4.114, 
Diagnostic Code 7203 (2009).

A letter from R.W., M.D. dated in November 2005 indicates 
that the Veteran suffered from moderate dysphagia and 
gastrointestinal reflux disease (GERD).  

A letter from Dr. P.S. received in June 2006 reveals that he 
met with the Veteran on October 18, 2005, and that the 
Veteran had moderate to severe dysphagia and GERD related to 
thyroid nodules.  

None of the VA or private treatment records during the time 
period from October 18, 2005, to April 6, 2006, indicate that 
the Veteran was only permitted liquids.  The Veteran does not 
argue to the contrary.

Here, based on the evidence, the Board finds that a higher 
rating of 50 percent is not warranted.  The November 2005 
letter from Dr. R.W. characterized the Veteran's dysphagia as 
moderate.  Although the June 2006 letter from Dr. P.S. 
indicates that the Veteran's dysphagia was moderate to 
severe, the letter does not show that the Veteran's dysphagia 
permitted liquids only.  None of the pertinent treatment 
records during the relevant time period indicate that the 
Veteran was unable to eat solid food; there is no indication 
that only liquids were permitted.  Without evidence that the 
Veteran's dysphagia was severe, permitting liquids only, a 
rating higher than 30 percent is not warranted.

In sum, based on all the relevant medical evidence of record, 
the Board finds that the Veteran's lobectomy residuals with a 
history of a right thyroid nodule and dysphagia does not 
approximate the criteria for a higher rating for the time 
period of October 18, 2005, to April 6, 2006.  

April 7, 2006 to the present

Under Diagnostic Code 7903, a 10 percent rating is for 
application when there is fatigability, or; continuous 
medication required for control.  A 30 percent rating is for 
application when there is fatigability, constipation, and 
mental sluggishness.  A 60 percent evaluation is for 
application when there is muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is for 
application when there is cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), brachycardia 
(less than 60 beats per minute), and sleepiness.  38 C.F.R. 
§ 4.119, Diagnostic Code 7309 (2009).

The Veteran underwent a lobectomy on April 6, 2006.  
Statements from the Veteran dated in June 2006 and July 2006 
indicate that the Veteran had fatigue, aching muscles, joint 
pain, tooth sensitivity, weight gain, and an overall feeling 
of "just not being right" since the surgery.  

A VA treatment record dated in July 2006 indicates that the 
Veteran had gained 51 pounds and had cold sensitivity.  A VA 
treatment record dated in October 2006 shows that the Veteran  
had begun taking thyroid medication for about one month and 
that he was feeling better and was not so tired.  

A record from P.T., M.D. dated in September 2006 reveals that 
the Veteran had slight hypothyroxinemia and dyslipidemia.

A record from Dr. P.S. dated in November 2006 shows that the 
Veteran complained of fatigue and weakness.  The record also 
indicates that the had been doing well since being started on 
medication.  

The Veteran was afforded a VA examination in February 2007.  
His VA treatment records were reviewed.  The Veteran reported 
that his fatigability had improved by about 60 percent since 
beginning medication.  There were no neurologic, 
cardiovascular, or gastrointestinal symptoms.  He denied 
feeling any pressure on the esophagus since the lobectomy, 
and denied heat or cold intolerance.  There was no 
constipation.  He reported that he gained 11 pounds since 
April 2006.  On examination, thyroid size was normal.  Muscle 
strength in upper and lower extremities was 3.5-4+.  There 
was no tremor or myxedema.  There were no other residuals of 
thyroid disease or its symptoms.  The Veteran's 
hypothyroidism was opined to be in remission.

A VA treatment record dated in September 2007 indicates that 
the Veteran complained that his fatigue level had increased 
in the last year.

The Veteran was afforded a second VA examination in October 
2007.  His medical records were reviewed.  The Veteran 
reported that he was not as tired as before; he was 50 
percent better and he gained 15 pounds.  His symptoms 
included muscle weakness and increased sweating; there were 
no neurologic and psychiatric, neck, or cardiovascular 
symptoms.  Muscle strength was four in both arms, three in 
the left leg, and four in the right leg.  There were no signs 
of tetany, myxedema, increased intra-cranial pressure, or 
other signs of thyroid disease.  The Veteran was retired 
since the late 1990s due to age or duration of work.  His 
hypothyroidism was opined to be in remission.

A private treatment record dated in October 2007 indicates 
that the Veteran had weight gain, was tired, and had lost 
energy.

At his hearing in February 2008, the Veteran testified that 
he experienced fatigue and had begun to feel better in 
December 2007.  He testified that he felt incapable of 
working and doing his normal activities during the time 
between his surgery in April 2006 and December 2007.  He also 
testified that although his fatigue was not currently gone, 
it was about 80 percent better.  

Here, the Board finds that the Veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned 10 percent rating and that a higher rating 
is not warranted at any time since April 7, 2006.  The 
evidence shows that the Veteran has fatigue and requires 
continuous medication.  The Veteran himself has reported in 
VA treatment records and during his hearing that he felt 
better since taking medication.  The evidence does not show 
that the Veteran has constipation and mental sluggishness.  
He specifically denied constipation at the October 2007 
examination.  Both VA examinations showed no neurologic 
symptoms.  Additionally, both VA examiners opined that the 
Veteran's hypothyroidism was in remission.  Therefore, based 
on a review of the evidence, it cannot be said that the 
Veteran's disability picture approximates the criteria 
required for a 30 percent rating since April 7, 2006.  
Additionally, the evidence does not show that the Veteran had 
dysphagia following his surgery on April 6, 2006; therefore, 
his 30 percent rating under Diagnostic Code 7203 for moderate 
stricture of the esophagus is not warranted from April 7, 
2006.

The Board acknowledges that both the July 2006 VA treatment 
record and both VA examinations reveal that the Veteran had 
had weight gain.  As noted above, weight gain is one of the 
criteria required for a 60 percent rating.  However, a 60 
percent rating also requires muscular weakness and mental 
disturbance.  Thus, although the Veteran does have weight 
gain, his disability cannot be said to equate to a 60 percent 
rating.  Although the Veteran reported muscle weakness at the 
October 2007 examination, the Board notes that he had muscle 
strength of four in both arms, three in the left leg, and 
four in the right leg at that time.  Additionally, at the 
February 2007 examination, he had muscle strength in upper 
and lower extremities of 3.5-4+.  Additionally, no neurologic 
symptoms were found at either VA examination, and the October 
2007 examination showed no psychiatric symptoms.  
Notwithstanding the Veteran's weight gain and reported muscle 
weakness, a higher rating of 60 percent from April 7, 2007, 
is not warranted.  There is no evidence of mental 
disturbance, and despite the Veteran's report of muscle 
weakness, strength testing revealed otherwise.  

In sum, based on all the relevant medical evidence of record, 
the Board finds that the Veteran's lobectomy residuals with a 
history of a right thyroid nodule and dysphagia does not 
approximate the criteria for a higher rating from April 7, 
2006.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that Veteran's the 
lobectomy residuals with a history of a right thyroid nodule 
and dysphagia has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's disability has 
an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Regarding the Veteran's employability, 
the Board notes that the Veteran has been retired since the 
1990s; he did not retire due to this disability.  Therefore, 
no interference with employment has been shown.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for thyroid lobectomy residuals with a history of a right 
thyroid nodule and dysphagia for the period from October 18, 
2005, to April 6, 2006, is denied.

Entitlement to a disability rating in excess of 10 percent 
for thyroid lobectomy residuals with a history of a right 
thyroid nodule and dysphagia for the period from April 6, 
2006, forward is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


